DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 20 January 2022 has been entered.  Claims 42 – 59 remain pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 20 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/406,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 42 – 59 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 42 is directed to, in relevant part, “A thermal interface material comprising: a sheet extending between a first major surface and a second major surface…, wherein the sheet comprises a slice separated from a stack of a plurality of layers of base material compressed together; each of the layers is embedded with [a] filler material, and wherein the filler material in each layer comprises anisotropically oriented thermally conductive elements and the orientation of the slice during separation from the stack is such that the anisotropically oriented thermally conductive elements are oriented along a primary direction from the first major surface towards the second major surface to promote thermal conduction though the sheet along the primary direction and the sheet comprises a region proximal the first major surface or second major surface of the sheet, said region containing a subset of the anisotropically oriented thermally conductive elements of the filler material are that less anisotropically oriented than the anisotropically oriented thermally conductive elements located more distal to said 
	The examiner observes the limitations of “the sheet compris[ing] a slice separated from a stack of a plurality of layers of base material compressed together” and “at least one of the first major surface and the second major surface of the sheet comprise a surface region treated with solvent to promote surface smoothness”.  These limitations identify claim 42 as a product-by-process claim.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.
	When considering the features of claim 42 as a whole, the implied structure of the process steps as it pertains to the orientation of the filler material is such that filler material is oriented in two directions.  The examiner considers in particular the orientations shown in the last step depicted in Fig. 3 of the instant specification as a representative example.  In Fig. 3, filler material is oriented in the vertical direction of the sheet except at a surface region where filler materials is parallel to the horizontal direction of the sheet.  However, the examiner notes Fig. 3 should not be considered as representative of every embodiment of claim 42 in light of the feature of claim 42 where “at least 65% of said flake shape elements are aligned such that the major surface [of the flake shape elements] substantially lies in a plane extending along the primary direction transverse to the first and second surfaces of the sheet”.  Therefore, Fig. 3 will be understood as relating to non-limiting embodiments.

	The prior art fails to teach or suggest thermal interface materials comprising anisotropically oriented thermally conductive elements where there is a first portion oriented transverse to the primary direction and a subset at a region proximal the first or second major surface which is less anisotropically oriented in conjunction with the remaining features.  The following references are considered relevant:	Ramasamy (US 2010/0200801 A1) discloses thermal interface materials formed by slicing a stack of layers comprising base material and filler material (e.g. Fig. 1 – 3; ¶¶ [0007] – [0035]), but does not describe at least the filler material having two regions of different orientation as required of claim 42, i.e. one region where filler material is oriented in a transverse direction and a surface region where at least some filler material is oriented in at least one direction other than the transverse direction.
	Tanaka (US 2014/0374648 A1) discloses thermal interface materials substantially free of silicone in that base material of a single material can be used, such single materials being materials other than silicone (e.g. ¶¶ [0041] – [0044]).
	Also related as references disclosing thermal interface materials with anisotropically oriented thermally conductive elements: US 2010/0073882 A1; US 2015/0030835 A1; US 2018/0163112 A1.
	Claims 43 – 59 depend, directly or indirectly, on claim 42.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 43 – 59 are allowed for at least the same reasons as discussed above for claim 42.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783